Title: To Thomas Jefferson from Samuel Smith, 29 April 1802
From: Smith, Samuel
To: Jefferson, Thomas


            Sir/
              Washington 29. April 1802
            I do myself the honor to inclose you a letter I have recieved from
            J. H. Purviance. permit me to Say that I know no Gentleman who I think every way So Compleatly qualified to Succeed Mr. Sumpter or who Could be So useful to Mr. Livingston. I am sir/
            with the highest Esteem your friend & servt.
            S. Smith
          